DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 62831880 and 62831892, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Evidence of failing to provide adequate support to the three independent claims 1, 10, and 20 is provided as follows. The remaining claims (2-9, 11-19) are dependent on claims 1,10, and 20.
Regarding claim 1, at least the limitation of “clavicle retraction/protraction angle adjustment mechanism” and “shoulder width adjustment mechanism” recited in the instant claim 1 are not supported by the two prior-filed applications.
Regarding claim 5, no support for “ratcheting detents” from the two provisions.
Regarding claims 6 and 13, no support for “shoulder abduction angle adjustment knob” from the two provisions.
Regarding claims 7 and 14, no support for “discrete angle increments through a range of about 60 degrees” from the two provisions.
Regarding claims 9 and 15, no support for “a slot in which a shoulder width adjustment knob is configured to traverse” from the two provisions.
Regarding claim 10, at least the limitation of “shoulder width adjustment mechanism” recited in the instant claim 10 is not supported by the two prior-filed applications.
Regarding claim 20, “a method of adjusting an above shoulder mounted limb augmentation member of an upper torso wearable orthotic device”, “leveling the limb augmentation member relative to a gravitational frame of reference by sliding the limb augmentation member along a curved rail of the support frame member”, “adjusting a clavicle retraction/protraction angle of the limb augmentation member relative to the support frame member” is not supported by the two prior-filed applications.
Therefore, applicant’s claim for the benefit of the priority date of the two prior-filed applications is denied and the effective filing date for all the claims of the application is 04/10/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020, 07/06/2020, 12/09/2020, 03/23/2022, 05/17/2022, and 07/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “leveling mechanism”,  “shoulder abduction angle adjustment mechanism”,  “shoulder width adjustment mechanism” in claims 1 and 10, and  “clavicle retraction/protraction angle adjustment mechanism” in claim 1. “configured to” is used in the claims to describe the corresponding structure, which is treated as an intended use instead of positively recited structural limitations. See MPEP 2181 for more details.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krumholz (WO2018/111853A1, publication date 06/21/2018).
Regarding Claim 20, Krumholz discloses a method of adjusting an above shoulder mounted limb augmentation member (Fig 1, shoulder assembly 104 is positioned above the shoulder and includes a system used to adjust upper arm assembly 106 to fit a user, see Figs 3a-3b and page 20 lines 19-23, page 21 lines 1-3, this shoulder assembly 104 therefore functions as a limb augmentation member) of an upper torso wearable orthotic device (Fig 1 upper torso augmentation system 100, page 18 lines 1-3) relative to a support frame member (underlying harness/support frame member 112A, 112B is fixed, see Figs 2a-2b), the method comprising: leveling the limb augmentation member (Fig 3a-3b, coupling 130 acts to level shoulder assembly 104 which includes and is connected to upper arm assembly 106) relative to a gravitational frame of reference (support member 110 shown in Fig 3a provides a gravitational frame of reference) by sliding the limb augmentation member (Fig 3a-3b, coupling 130 slides relative to rail 128 to enable sliding adjustment of upper arm assembly 106, see page 21 lines 1-7) along a curved rail of the support frame member (Figs 3a-3b, rail 128 is curved); adjusting a clavicle retraction/protraction angle of the limb augmentation member (see Figs 3a-3b, Second portion 138B connects to upper arm assembly 106 overlying the clavicle as shown in Fig 3b and therefore adjusting this adjusts the clavicle angle as it adjusts the position of the upper arm assembly 106 relative to the underlying clavicle, see page 21 lines 16-20) relative to the support frame member (support frame 112 is stationary so movement is relative to this support frame); adjusting a shoulder abduction angle of the limb augmentation member (see figs 3a-3b, first portion 138A connects to shoulder coupling 130 and rail 128 and therefore positions the indirectly connected upper arm assembly 106 relative to the shoulder position, thus adjusting the shoulder abduction angle - see page 21 lines 16-20) relative to the support frame member (support frame 112 is stationary so movement is relative to this support frame); and adjusting a lateral extension distances of the limb augmentation member relative to the support frame member (“the lateral support and shoulder support members 110A-B, 112A-B are operably coupled to the anterior hub 114 via adjustable fasteners, such that the length and/or angle of the lateral support and shoulder support members 110A-B, 110B, 112A-B can be adjusted to accommodate different sized users.”, page 18, lines 11-14, Figs. 2A, 2B). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 10-12, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumholz (WO2018/111853A1, publication date 06/21/2018) in view of Weidner (US 2019/0083350 A1).
Regarding claim 1, Krumholz discloses that an adjustable shoulder assembly (“shoulder assembly 104”, page 20, line 19, annotated Fig. 3) for an upper torso wearable orthotic device (“orthotic device 100”, page 36, line 2, Fig. 1) configured to enable an above shoulder mounted limb augmentation member (upper arm assembly 106 is mounted above the shoulder and is therefore an above shoulder mounted limb augmentation member, see Fig.1)  to be selectively adjustable to account for differences in anatomical fit and/or function of a range of different users (Fig 1, shoulder assembly 104 is positioned above the shoulder and includes a system used to adjust upper arm assembly 106 to fit a range of users, see Figs 3a-3b and page 20 lines 19-23, page 21 lines 1-3), the adjustable shoulder assembly comprising: a leveling mechanism (assembly of rail 128, coupling 130, and lateral support members 110, see annotated Fig. 3) including structure configured to enable sliding adjustment (“A shoulder coupling 130 can be slidably coupled to the rail 128”, page 20, line 22)  of a limb augmentation member (upper arm assembly 106) relative to a curved rail (rail 128, see annotated Fig. 3) of a support frame member (lateral support members 110, rail 128 is curved in Figs 3A-3B and is part of a support frame ) of the orthotic device (“orthotic device 100”, page 36, line 2, Fig. 1)  to adjust an orientation of the limb augmentation member (assembly 104 controls position of upper arm assembly 106 thereby adjusting its orientation) relative to a gravitational frame of reference (lateral support members 110 shown in Fig. 3A provides a gravitational frame of reference) as detected by the leveling mechanism (“the sensing devices are positioned within or proximal to portions of the body chassis 102, shoulder assembly 104, upper arm assembly 106”, page 39, lines 15-17; “the active power elements can be operably coupled to a closed-loop control system configured to continuously receive updates from the one or more sensing devices 402 as to the position of the user's arm”, page 42 lines 18-20); a clavicle retraction/protraction angle adjustment mechanism (assembly including first portion 138A, second portion 138B, and pivot 140, see annotated Fig. 3. Second portion 138B connects to upper arm assembly 106 overlying the clavicle as shown in Fig 3B and therefore this assembly can be considered a clavicle angle adjustment mechanism as it adjusts the position of the upper arm assembly 106 relative to the underlying clavicle, see page 21 lines 16-20)  including structure configured to enable angular adjustment of the limb augmentation member (“the lateral extension pivot 140 can be adjusted to provide varying degrees of lateral extension of a user's arm”, see page 21 lines 20-21) relative to the support frame member (lateral support members 110) to account for anatomical differences among the range of different users (See annotated Fig. 3, adjusting section portion 138B will adjust the position of connected upper arm assembly 106, allowing one to account for anatomical differences among a range of users) ; a shoulder abduction angle adjustment mechanism (first portion 138A, see annotated Figs. 3. First portion 138A connects to shoulder coupling 130 and rail 128 and therefore positions the indirectly connected upper arm assembly 106 relative to the shoulder position, see page 21 lines 16-20) including structure configured to enable positioning of the limb augmentation member at a desired abduction angle (first portion 138A is connected to pivot 140, pivot 140 is adjusted to set angular position of first portion 138A and second portion 138B, see page 21 lines 19-21) relative to the support frame member (lateral support members 110); but fails to explicitly discloses a shoulder width adjustment mechanism including structure configured to enable lateral translation of the limb augmentation member relative to the support frame member to account for at least one of changes in the adduction angle of the limb augmentation member relative to the support frame member and anatomical differences among the range of different users.
Weidner teaches a similar adjustable shoulder assembly. Weidner further teaches a shoulder width adjustment mechanism (shoulder member 210, [0101], Fig.5) including structure configured to enable lateral translation of a limb augmentation member (position of shoulder member 210 affects associated position of shoulder section/limb augmentation member 200 - see Fig 3, 5, 7) relative to a support frame member (support device 100 is fixed - see Fig 9 - therefore any changes are made relative to a fixed support device/support frame member) to account for at least one of changes in the adduction angle (the adduction angle is varied for different shoulder width) of the limb augmentation member (limb augmentation member 200)  relative to the support frame member (support device 100)  and anatomical differences among the range of different users (it is inherently disclosed that shoulder width varies by a range among different users).

    PNG
    media_image1.png
    505
    839
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krumholz with the teaching of Weidner such that a shoulder width adjustment mechanism is laterally translatable relative to the support frame member, which would account for changes of the adduction angle as a user could adjust the lateral position of Krumholz's upper arm assembly 106 based on the particular orientation of the adduction angle as dialed in by first portion 138A and would account for a variety of user sizing configurations based on the particular angular orientation of first portion 138A, for the purpose of further allowing customization for different sized users, as recognized by Krumholz (“such that the length and/or angle of the shoulder support members 112A, 112B can be adjusted to accommodate different sized users” page 18 lines 17-18).

Regarding claim 2, Krumholz in view of Weidner discloses on the basis of claim 1 and further discloses the leveling mechanism includes a leveling mechanism bracket (Fig 3B, coupling 130) slidably couplable (Fig 3B, coupling 130 is slidably coupled to curved rail 128, see page 20, line 22 and page 21 line 1) to the curved rail (rail 128, Fig 3) of the support frame member (lateral support members 110).

Regarding claim 3, Krumholz in view of Weidner discloses on the basis of claim 2 and further discloses the leveling mechanism (assembly of rail 128, coupling 130, and lateral support members 110, see annotated Fig. 3) further includes a leveling mechanism quick release member (set screw 134, Fig. 3) configured to enable selective locking of the leveling mechanism bracket relative to the support frame member (the shoulder coupling 130 can include a set screw 134 or other fastener configured to secure the shoulder coupling 130 in place relative to the rail 128 “, page 21, lines 6-7).

Regarding claim 4, Krumholz in view of Weidner discloses on the basis of claim 1 and further discloses the clavicle retraction/protraction angle adjustment mechanism (assembly including first portion 138A, second portion 138B, and pivot 140, see annotated Fig. 3)  includes a first clavicle retraction/protraction angle adjustment member (first portion 138A) pivotably coupled (via pivot 140) to a second clavicle retraction/protraction angle adjustment member  (second portion 138B) via at least one clavicle retraction/protraction angle adjustment fastener (locking mechanism 142, see annotated Fig. 3) wherein selective tightening of the clavicle retraction/protraction angle adjustment fastener enables locking of the first clavicle retraction/protraction angle adjustment member relative to the second clavicle retraction/protraction angle adjustment member (“rotation about the lateral extension pivot 140 is manually adjusted and locked into place. In one embodiment, a locking mechanism 142 enables a user to lock the lateral extension pivot 140 in a desired position”, page 22, lines 8-10).

Regarding claim 8, Krumholz in view of Weidner discloses on the basis of claim 1 and further discloses the shoulder width adjustment mechanism (shoulder member 210, [0101], Fig.5, Weidner) includes a first shoulder width adjustment member (first part 210, [0101], Fig.5) slidably coupled (“one part can be inserted into the other part to adjust the exoskeleton to the user's shoulder width”, [0101]) to a second shoulder width adjustment member (second part 210a, [0101], Fig.5).

    PNG
    media_image2.png
    575
    786
    media_image2.png
    Greyscale

	Regarding claim 10, Krumholz discloses an upper torso wearable orthotic device (“orthotic device 100”, page 36, line 2, Fig. 1)   having multiple adjustment mechanisms configured to enable adaptation to a wide variety of body shapes, sizes and augmentation needs of a user (Fig 1, shoulder assembly 104 is positioned above the shoulder and includes a system used to adjust upper arm assembly 106 to fit a range of users, see Figs 3a-3b and page 20 lines 19-23, page 21 lines 1-3), the upper torso wearable orthotic device comprising: a body worn support frame member (body chassis 102, page 18, line 4, Fig. 2) configured to dynamically distribute a weight of the upper torso orthotic device across an upper torso of the user (“The body chassis 102 can include a pair of lateral support
members 110A, 110B, and a pair of shoulder support members 112A, 112B. The lateral support
members 110A, 110B and shoulder support members 112A, 112B can be operably couplable to
an anterior hub 114”, page 18, lines 8-11); and a limb augmentation member (upper torso augmentation system, page 6, line 3) configured to augment a native strength of an arm of the user by overcoming the effects of gravity (“the upper torso augmentation system 100 utilizes stored potential energy biasing element 158 to store potential energy to aid the user in raising, lowering and maneuvering their arms to overcome the effects of gravity”, page 23, lines 21-22; page 24, line 1), the limb augmentation member including an adjustable shoulder assembly (shoulder assembly 104 is adjustable, see annotated Fig. 3), the adjustable shoulder assembly including a leveling mechanism (assembly of rail 128, coupling 130, and lateral support members 110, see annotated Fig. 3) including structure configured to enable sliding adjustment (“A shoulder coupling 130 can be slidably coupled to the rail 128”, page 20, line 22)  of the limb augmentation member relative to the support frame member (rail 128  in Figs 3A-3B is part of a lateral support members 110 and slidable); a shoulder abduction angle adjustment mechanism (first portion 138A, see annotated Figs. 3. First portion 138A connects to shoulder coupling 130 and rail 128 and therefore positions the indirectly connected upper arm assembly 106 relative to the shoulder position, see page 21 lines 16-20) including structure configured to enable positioning of the limb augmentation member at a desired abduction angle (first portion 138A is connected to pivot 140, pivot 140 is adjusted to set angular position of first portion 138A and second portion 138B, see page 21 lines 19-21) relative to the support frame member (underlying harness/support frame member 112A, 112B is fixed, see Figs 2A-2B); but fails to explicitly disclose a shoulder width adjustment mechanism including structure configured to enable lateral translation of the limb augmentation member relative to the support frame.
Weidner teaches a similar adjustable shoulder assembly. Weidner further teaches a shoulder width adjustment mechanism (shoulder member 210, [0101], Fig.5) including structure configured to enable lateral translation of a limb augmentation member (position of shoulder member 210 affects associated position of shoulder section/limb augmentation member 200 - see Fig 3, 5, 7) relative to a support frame member (support device 100 is fixed - see Fig 9 - therefore any changes are made relative to a fixed support device/support frame member).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krumholz with the teaching of Weidner such that a shoulder width adjustment mechanism is laterally translatable relative to the support frame member, which would account for changes of the adduction angle as a user could adjust the lateral position of Krumholz's upper arm assembly 106 based on the particular orientation of the adduction angle as dialed in by first portion 138A and would account for a variety of user sizing configurations based on the particular angular orientation of first portion 138A, for the purpose of further allowing customization for different sized users, as recognized by Krumholz (“such that the length and/or angle of the shoulder support members 112A, 112B can be adjusted to accommodate different sized users” page 18 lines 17-18).

Regarding claim 11, Krumholz in view of Weidner discloses on the basis of claim 10 and further discloses the leveling mechanism (assembly of rail 128, coupling 130, and lateral support members 110, see annotated Fig. 3)  includes a leveling mechanism bracket (coupling 130, Fig. 3B) slidably couplable (Fig 3B, coupling 130 is slidably coupled to curved rail 128, see page 20, line 22 and page 21 line 1) to the curved rail (rail 128, Fig 3) of the body worn support frame member (body chassis 102, page 18, line 4, Fig. 2).

Regarding claim 12, Krumholz in view of Weidner discloses on the basis of claim 11 and further discloses the leveling mechanism (assembly of rail 128, coupling 130, and lateral support members 110, see annotated Fig. 3)  further includes a leveling mechanism quick release member (set screw 134, Fig. 3) configured to enable selective locking of the leveling mechanism bracket (coupling 130) relative to the support frame member (the shoulder coupling 130 can include a set screw 134 or other fastener configured to secure the shoulder coupling 130 in place relative to the rail 128 “, page 21, lines 6-7).

Regarding claim 15, Krumholz in view of Weidner discloses on the basis of claim 10 and further discloses the shoulder width adjustment mechanism (shoulder member 210, [0101], Fig.5, Weidner) includes a first shoulder width adjustment member (first part 210, [0101], Fig.5) slidably coupled (“one part can be inserted into the other part to adjust the exoskeleton to the user's shoulder width”, [0101]) to a second shoulder width adjustment member (second part 210a, [0101], Fig.5).

Regarding Claim 17, Krumholz in view of Weidner discloses on the basis of claim 10, and further discloses wherein the body worn support frame member (body chassis 102, page 18, line 4, Fig. 2) includes a body frame portion constructed of a semi-rigid material (“the body chassis 102 can be provided with positionable support panels with varying rigidities, so that the rigidity and/or support of portions of the body chassis 102 can be zoned as to accommodate movements of various degrees and extents”, page 19, lines 8-10) having one or more sets of living hinges configured to enable the body frame portion to readily conform to the upper torso of the user (cited sections include support for using chassis material to support desired flexibility, this can include highly flexible sections that would act as living hinges).

Regarding Claim 18, Krumholz in view of Weidner discloses on the basis of claim 17, and further discloses wherein the body frame portion includes one or more airflow channels configured to encourage air circulation around the user during use (“the body chassis 102 includes a plurality of rigid members working in concert with a plurality of breathable, stretchable, lightweight, and/or low friction fabrics, such as neoprene, 3-D printed nylon and other flexible polymers”, page 18 lines 5-7; note breathable materials cited can include porous materials which include pores to enable airflow, these pores would function as airflow channels which encourage air circulation around the user during use).

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumholz (WO2018/111853A1, publication date 06/21/2018) in view of Weidner (US 2019/0083350 A1) as applied to the claim 8 above, and further in view of Masahiko (WO 2014/024506 A1).

Regarding claims 9 or 16, Krumholz in view of Weidner discloses all the limitations of claim 8 or 15, but fails to explicitly discloses the shoulder width adjustment mechanism further includes structure defining a slot in which a shoulder width adjustment is configured to traverse, wherein the shoulder width adjustment knob is configured to selectively lock the first shoulder width adjustment in position relative to the second shoulder width adjustment member.
Masahiko teaches a similar adjustable shoulder assembly.  Masahiko further teaches the shoulder width adjustment mechanism (Fig 3, element 4a) further includes structure defining a slot (elongated slot under bolt 16, Fig.3) in which a shoulder width adjustment knob (bolt 16 functions as a knob since when loosened it can be moved to position the shoulder width as needed) is configured to traverse (a slot is capable of traverse), selectively lock the first shoulder width adjustment member in position relative to the second shoulder width adjustment member (bolt 16 is tightened to lock element 4a to rearward frame 3, Fig.3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjustable shoulder assembly taught by Krumholz in view of Weidner with the teaching of Masahiko for the purpose of facilitating adjustment to accommodate different sized users, as recognized by Krumholz (“such that the length and/or angle of the shoulder support members 112A, 112B can be adjusted to accommodate different sized users”, page 18 lines 17-18).

    PNG
    media_image3.png
    641
    505
    media_image3.png
    Greyscale

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumholz (WO2018/111853A1, publication date 06/21/2018) in view of Weidner (US 2019/0083350 A1) as applied to the claim 10 above, and further in view of Streeter (US 8,956,421 B2).
Regarding claim 19, Krumholz discloses all the limitations of claim 10, but fails to explicitly disclose the body worn support frame member includes one or more inflatable bolsters (inflatable actuators 24/bladders 28, see col 6 lines 26-28) configured to aid in more evenly distributing a weight of the upper torso orthotic device across the upper torso of the user.
Streeter teaches a similar dynamic support apparatus. Streeter further teaches the body worn support frame member includes one or more inflatable bolsters configured to aid in more evenly distributing a weight of the upper torso orthotic device across the upper torso of the user (inflatable bladders would make support frame snug with the user, thereby supporting the overall weight of the device across a larger area of the user body, thereby distributing weight). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of  the claimed invention to have modified the body worn support frame member taught by Krumholz with the inflatable bolsters taught by Streeter for the purpose of increasing user comfort (“continuous use of these devices throughout daily life is limited by their high cost, bulk, weight, lack of comfort, and limited functionality”, Krumholz, page 4 lines 1-2)

Allowable Subject Matter
Claims 5-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Krumholz discloses all the limitations of claim 4, but fails to disclose the clavicle retraction/protraction angle adjustment mechanism further includes a plurality of ratcheting detents configured to aid in alignment of the first clavicle retraction/protraction angle adjustment member relative to the second clavicle retraction/protraction angle adjustment member along specific angle increments, nor is it being anticipated or obvious individually or in combination by other prior arts on record.
Regarding claim 6, Krumholz discloses all the limitations of claim 1, but fails to disclose the shoulder abduction angle adjustment mechanism includes a first shoulder abduction angle adjustment member pivotably coupled to a second shoulder abduction angle adjustment member via at least one shoulder abduction angle adjustment knob, wherein selective tightening of the shoulder abduction angle adjustment knob enables locking of the first shoulder abduction angle adjustment member relative to the second shoulder abduction angle adjustment member, nor is it being anticipated or obvious individually or in combination by prior arts on record .
	Claim 7 is dependent on claim 6. 
Regarding claim 13, Krumholz discloses all the limitations of claim 10, but fails to disclose the shoulder abduction angle adjustment mechanism includes a first shoulder abduction angle adjustment member pivotably coupled to a second shoulder abduction angle adjustment member via at least one shoulder abduction angle adjustment knob, wherein selective tightening of the shoulder 5abduction angle adjustment knob enables locking of the first shoulder abduction angle adjustment member relative to the second shoulder abduction angle adjustment member, nor is it being anticipated or obvious individually or in combination by other prior arts on record.
Claim 14 is dependent on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weidner (US 2019 / 0083350 A1) teaches an exoskeleton for human being. Doyle (US 2014/0158839 A1) teaches an adaptive arm support systems and methods for use. Davies-Selkle (US 2019/0365554 A1) teaches a dynamic range of motion orthosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785